Citation Nr: 0633586	
Decision Date: 10/30/06    Archive Date: 11/14/06

DOCKET NO.  06-07 016A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Medical Center in Palo Alto, 
California


THE ISSUE


Entitlement to special mode transportation.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran's dates of active duty service are unknown.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 decision of the Department of 
Veterans Affairs (VA) Medical Center in Palo Alto, 
California.


FINDING OF FACT

In October 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant's representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant, through his 
authorized representative, has withdrawn this appeal and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
                                                     R. F. 
Williams
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


